SCHEDULE 13G SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G (Amendment No. 11) Under the Securities Exchange Act of 1934 ASTRO-MED, INC. (Name of Issuer) Common Stock, $.05 par value (Title of Class of Securities) 04638F10 (CUSIP Number) December 31, 2009 Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) o Rule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (A fee is not being paid with this statement.) CUSIP NO. 04638F10 Page 1 of 6 Pages 1)Name of Reporting Person.Everett
